NO. 07-04-0273-CV

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                     AUGUST 31, 2004

                           ______________________________


                    IN THE MATTER OF ROBERT BURNS MCCALL

                         _________________________________

             FROM THE 251st DISTRICT COURT OF POTTER COUNTY;

                NO. 90,595-C; HONORABLE PATRICK PIRTLE, JUDGE

                          _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                 MEMORANDUM OPINION


       Robert B. McCall, appellant, an inmate proceeding pro se, appeals the trial court’s

order dismissing his case for failure to comply with Chapter 14 of the Texas Civil Practice

and Remedies Code. We dismiss the appeal.


       The trial court clerk’s record was filed with this court on June 11, 2004; by letter, that

same day, this court’s clerk gave notice to appellant of the filing of the trial court clerk’s

record. Pursuant to Texas Rule of Appellate Procedure 38.6(a), appellant’s brief was due

July 12, 2004. By letter dated August 9, 2004, we notified appellant that the due date for
the brief had passed, that the brief had not been filed and no motion for extension of time

to file had been received by the court. Citing Texas Rule of Appellate Procedure 38.8, the

letter also notified appellant that the appeal would be subject to dismissal unless a

response reasonably explaining his failure to file a brief, together with a showing that the

appellee has not been significantly injured by the failure, was submitted by August 19,

2004.


        Appellant has not filed a response to the court’s August 9, 2004 letter, nor has he

since submitted a brief or a motion for extension of time.


        Accordingly, having given all parties more than the required ten days’ notice, we

dismiss the appeal for want of prosecution. Tex. R. App. P. 38.8(a)(1); 42.3(b).




                                                  James T. Campbell
                                                      Justice




                                            -2-